 

 

Case 20-10343-LSS Doc 4682 )FRed 0B/J4/21 Page 1 of 4

Qn Re: Clai Q.
Sic
= ) °.0) | MARY 24 aN 94 56
vam a forvrner Bog Feout ark OA EL cou
deynolly x Troup 12, Deorkosm Mickigam J had
| guictde, am hey Aotrimontal effete due A ouy.
being pmrbosted F mabe Ge medoot cachethar.

The ansoky, Uurderharndod Way BSA te

  
  
 
   
   

ee aes mete CR crake te cote 0
Manag I POF Wop aD oven Bgain
vore. pet Be caret wend. es eds ME

T MELR OSO pmrdbion, Loft cur atheimiag out
q dk have mover EVER Cortech]
| Case 20-10343-LSS Doc 4882 Filed 05/24/21 Page 2 of 4
: . . 1 /
Cort }) |

wg jee Te onch 0 dal

Cou ds prt P cpd & fog thas nossa

offerd As
Comoed a Aspetarign lomnet he

Aseoveren from, THUS BSA coSdrn4 re
Mout; in Road of mg EVERY THING

 
 

(Cort 4) € 20-10343-LSS Doc 4882 Filed 05/24/21 Page 3 of 4

Lerma , Fae ee a m
04k of BSA Cots, Lumeten

Onained Prom what <6 aDrsady Liga
(*FP15) our, the Creditors, nocsache,

Norsemen gece
yo ial
e) wes 0 taon urhen D ime ang!

LOK x TE , r
fe Aen Oh gone 46 4554 000 sed
porornally, 5 Witlin Dnlbars ee eee eed

 
 
 
 
 

 

  
 

BSA Credcbor,
